This is a case of misdemeanor theft, of the type commonly called "shop-lifting"; the punishment, six months in jail.
According to the State's testimony, appellant went into the furniture department of a store in San Antonio and asked to see some cedar chests. From the furniture department he went to the clothing department and to a rack upon which were hanging some leather jackets. He took one of the jackets of the value of $18.95, put it on, and walked out of the store. Some twenty-five or thirty minutes later, he returned to the store and, upon being recognized as the person who had stolen the leather jacket, was placed under arrest. Appellant denied the theft; denied that he had been in the store at any time prior to his arrest; and explained his presence in the store at the time of the arrest as being for the purpose of purchasing a sweater.
The State's testimony was sufficient to authorize the conviction.
Only one bill of exception accompanies the record. This complains of the action of the trial court in permitting the State to re-open the testimony after it had rested its case and to introduce additional testimony touching the value of the stolen property.
The action of the trial court was authorized. Art. 643, C. C. *Page 415 
P. and authorities cited in Vernon's Code of Criminal Procedure.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.